Case 3:18-cv-02615-AGT Document 159-31 Filed 02/08/21 Page 1 of 4




           DX1630 - 37
       Case 3:18-cv-02615-AGT Document 159-31 Filed 02/08/21 Page 2 of 4




dimissione....incredulo che il tono possa essere cosi' pessimo, inizio a esplorare altri posti...ma le
vacanze estive passano concentrandomi piu' sulla salute che su quanta demotivante sia lavorare in
un posto simile....e una buona nuova arriva quando vado con un mio amico ad assistere alla sua
cerimonia di cittadinanza.... una settimana dopo della quale lui mi chiede una mano....passaporto.


Capitolo 18
A Ottobre sfortunatamente le mie battaglie contra la mia "mafia" volgono ancora al peggio e
semplici domande vengono ora accolte con accuse inventate e ramanzine dai capi nei loro uffici.
Dopo l'ennesima volta che la pazienza mi si esaurisce passo 2 settimane intense al lavoro coi miei
adorati team, ma alla sera passo ore a pensare e a dormire poco nel tentativo di trovare una
soluzione al da farsi per il mio problema....ed e' qui che Star Trek mi viene ancora una volta in
aiuto, provvedendo a fornirmi l'allegoria che mi serviva per tirarmi fuori dal mio dilemma.....e
cosi' dopo 2 settimane a fine ottobre escogito ed eseguo un progetto personale che in onore di Star
Trek battezzo Genesis, come il dispositivo in Star Trek 2, che come il suo omonimo ha 3 fasi e
mira a creare qualcosa....dall'assenza di qualcosa....Arrivato il giorno in cui devo iniziarlo i
pensieri di lasciar perdere sono molti e molto frequenti, ed e' in questi momenti che la mia persona
si spacca in due, la parte idealista e la parte pratica in conflitto aspro...che appunto causa la
mancanza di sonno...ma quando non riesco piu' a trovare scuse per tacitare la mia parte
idealistica....decido di punto in bianco di partire per un viaggio in treno....e il progetto parte. Subito
dopo il mio viaggio posso dire che il beneficio che ne e' derivato dura tutt'ora...dormo in maniera
pacifica e non ho avuto piu' momenti in cui avessi preoccupazione o paura...e' come se un colpo
di spugna avesse eliminato queste cose dall mia mente; non fosse altro che per quello devo
ringraziare la mia parte idealistica per avermi fatto come sono e per vincere sempre ogni volta che
il lato pratico continua a cercare di farmi ragionare come la mentalita' convenzionale vorrebbe...a
differenza di molti altri eventi significativi....ho conservato ii biglietto del treno come memento
importante e come ricordo da tirar fuori ogni volta che avessi gli stessi dubbi sul come agire. Dopo
il viaggio infatti ritomo al lavoro con rinnovato vigore e almeno per il momenta le cose volgono
al meglio anche in quel campo, vista che dopo le ultime ramanzine mi lasciano in pace e anche
dopo l'ennesima penalizzazione ingiustificata almeno mi continuano a far lavorare....anche se su
lavori che nessuno vorrebbe fare..



A fine Aprile ricevo primi segnali positivi che ii mio progetto Genesis si sta muovendo ma questo
causa piu' tensione e incontri con troppa gente interna che si veste sempre in giacca e cravatta, ma
io non mi scoraggio e tiro dritto. A Maggio i miei ristoranti italiani preferiti introducono l'aperitivo
dove con un drink puoi mangiare stuzzichini gratis....e c'e' anche musica...e colgo l'occasione per
rinfrescare le mie abitudini canore dei tempi di Roma e cantare assieme al mio amico proprietario,
cosa che spero sia un buon viatico per un altro progetto che spero di lanciare a Ottobre....
Maggio passa con altri scontri sul lavoro e le cose precipitano a Giugno quando, mentre sono in
ferie, la ""mafia"" mi informa che non c'e' piu' posto per me e devo cambiare aria. Pur
riconoscendo la matrice non etica del lorn comportamento, non posso fare altro, ma il colpo a
freddo e' pesante e lascia conseguenze che non mi immaginavo....causate pero' dal mio
humour....La sera stessa dopo aver appreso le news che dopo 18 anni forse la "mafia" si era
stancata di uno che andava contra "la famiglia" ero molto giu' di corda e come il mio emulo



                                                                                          PLAINTIFF 00842




                                              DX1630-37
        Case 3:18-cv-02615-AGT Document 159-31 Filed 02/08/21 Page 3 of 4



resignation... incredulous that the tone could be so pessimistic, I started exploring other jobs... but I spent
more of the summer break concentrating on my health than on how demoralizing it was to work in a job
like this... and good news came when I went with my friend to his citizenship ceremony... one week after
he had asked me for a hand with his... passport.

Chapter 18

In October, unfortunately, my battles against my "mafia" took a turn for the worse, with simple questions
now being met with fabricated accusations and being told off by my bosses in their offices. After the
umpteenth time losing my patience, I spent 2 intense weeks at work with my beloved team, but in the
evenings I would spend hours thinking and losing sleep, in an effort to find a solution for what to do for
my problem... and here is where Star Trek came in handy once again, by supplying me with an allegory
that helped pull me out of my dilemma... and so two weeks later, at the end of October, I come up with
and carry out a personal project I baptized as 'Genesis', in Star Trek's honor, like that device in Star Trek 2,
which, like its namesake, has 3 stages and is designed to create something... out of nothing... When the
day came when I was supposed to start it, I had many, frequent thoughts about just letting it go, and I was
torn in two in those moments, the idealist side and the practical side in bitter conflict... which made me
lose sleep, of course... but when I could not find any more excuses for silencing my idealistic side... I
made a spontaneous decision to take a train trip... and so the project began. I am still feeling the benefits I
felt right after my trip, I can say even now... I was sleeping peacefully and I had no more attacks of worry
or fear... my mind was a clean slate, having eliminated all those things; if for that alone I should thank my
idealistic side for making me what I am and for winning out whenever the practical side keeps trying to
make me reason like a normal mind is supposed to... unlike many other significant events... I kept my
train ticket as an important memento and as a reminder I can pull out whenever I am having doubts about
what to do. After the trip, indeed, I got back to work with renewed vigor and, at least for the moment,
things took a turn for the better in that domain as well, given that following the latest admonitions they
left me in peace, and even after the umpteenth unjustified penalty, at least they let me keep working...
even if it was on jobs no one else wanted...




…

At the end of April I received the first positive signs of my Genesis project making some progress, but
this generated more tension and encounters with too many of those in-house people wearing ties and
jackets, but I did not lose hope and kept moving forward. In May, my favorite Italian restaurants
introduced a happy hour where one drink buys you free appetizers... and there was music, too... and I
seized the moment to brush up on my singing skills from Roman times and sang together with my owner
friend, something I hoped was a good stepping stone for another project I was hoping to launch in
October...
May passed by with other conflicts at work and things came to a head in June when, while I was on
vacation, the "mafia" let me know there was no more place for me and I would need to change
environments. While recognizing the unethical matrix of their behavior, which I could not help, this
sucker punch was heavy and left me with consequences I never could have imagined... caused by my
mood, though... The evening after discovering that the "mafia", after 18 years, seemed to have finally
grown weary of someone who was going against "the family", I was very out of sorts and, like my
copycat




                                                   DX1630-37 Translated                     PLAINTIFF 00842
Case 3:18-cv-02615-AGT Document 159-31 Filed 02/08/21 Page 4 of 4
